Citation Nr: 9933295	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for traumatic encephalopathy prior to November 7, 
1996.

2.  Entitlement to a disability rating in excess of 30 
percent for traumatic encephalopathy with pain disorder, from 
November 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran had active naval service from June 1944 to June 
1946.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 30 percent for traumatic encephalopathy under 
Diagnostic Code 8045-9304.  The veteran submitted additional 
evidence and the denial was confirmed by the RO in a November 
1996 rating decision.

The Board remanded this case for additional due process and 
evidentiary development in April 1998.  By rating decision 
and supplemental statement of the case issued in May 1999, 
the RO amended the veteran's service-connected disability to 
include pain disorder effective November 7, 1996, under 
Diagnostic Code 9422 of the 'new' version of the mental 
disorders regulations; however, it was determined that an 
increased disability rating was not shown.  Inasmuch as the 
revised mental disorders regulations do not allow for their 
retroactive application prior to November 7, 1996, the Board 
has restyled the issues pertaining to the veteran's traumatic 
encephalopathy claim as shown above.  See Rhodan v. West, 12 
Vet. App. 55 (1998) (effective date rule prevents the 
application of a later liberalizing law to a claim prior to 
the effective date of the liberalizing law).

On October 27, 1999, the Board received a copy of a VA Form 
9, Appeal to the Board, signed by the veteran.  Insofar as 
this document sets forth specific contentions as to the 
increased rating claim at issue, was received within 90-day 
of re-certification of this appeal to the Board and the 
representative waived initial consideration of the evidence 
by the RO, it has been accepted by the Board pursuant to the 
provisions of 38 C.F.R. § 20.1304(a) and (c) (1999).



REMAND

A longitudinal review of the record reveals that, by rating 
decision issued in April 1951, the veteran was granted 
service connection and assigned a 30 percent disability 
rating for traumatic encephalopathy from September 13, 1950, 
under Diagnostic Code 8001 of 1945 Edition of the VA Schedule 
for Rating Disabilities (1945 Schedule).  At that time, 
traumatic encephalopathy, if symptomatic, warranted a minimum 
30 percent disability rating.  In the veteran's case, it was 
felt that the head trauma incurred in service had a relation, 
of an etiological character, to the onset of his claimed 
headaches.

On October 1, 1961, the 1945 Schedule was amended and 
Diagnostic Code 8001 was deleted and replaced by Diagnostic 
Code 8045 (Brain disease due to trauma), which provided that 
purely subjective complaints, such as headache, dizziness, 
insomnia, tinnitus, etc, recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating was not to be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 were assignable in the 
absence of a diagnosis of chronic brain syndrome associated 
with brain trauma.  See Transmittal Sheet 6, Looseleaf 
Edition-1957 of the 1945 Schedule.

In view of this regulatory change, it was incumbent upon the 
RO to correct the diagnostic code assigned for traumatic 
encephalopathy on October 1, 1961 or soon thereafter; 
however, this did not take place for many years.  Indeed, a 
review of the record reveals that code assigned for traumatic 
encephalopathy was finally changed from 8001 to 8045-9304 on 
or about December 21, 1984, as a result of information 
received from the Department of Veterans Benefits.  See DVB 
Circular 21-84-17.  As this matter involved a code correction 
only, and the veteran's 30 percent disability evaluation had 
been in effect for over 20 years, no reduction in 
compensation was incurred.  See 38 C.F.R. § 3.951 (1984).  
Moreover, the Board notes that inasmuch as this involves a 
listed condition, an analogous rating was, and still is, not 
assignable.  See 38 C.F.R. § 4.20 (1984) and (1999).

The veteran's present appeal arises from a November 1994 RO 
determination, which denied entitlement to an increased 
disability rating for traumatic encephalopathy.  The veteran 
then timely initiated and completed an appeal to the Board.  
In April 1998, the Board remanded this case for additional 
development.  Following compliance with the remand 
instructions, the RO determined that veteran's service-
connected disability also included a pain disorder and, in so 
doing, applied the doctrine of "stage ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (citing 38 C.F.R. 
§§ 3.400, 3.500).  In this regard, the RO determined that a 
30 percent evaluation for traumatic encephalopathy from 
September 13, 1950 to November 7, 1996, under Diagnostic 
Codes 8045-9304 of the 'old' version mental disorder 
regulations.  The RO then granted service connection for pain 
disorder and amended veteran's service-connected 
encephalopathy disability to include the pain disorder 
effective November 7, 1996, under Diagnostic Code 9422 of the 
'new' version of the mental disorders regulations; however, 
it was determined that an increased disability rating was not 
shown.  The veteran was issued a supplemental statement of 
the case (SSOC) as to the additional issue of the RO's 
consideration of pain disorder on May 26, 1999.  The letter 
accompanying the SSOC specifically informed the veteran that, 
before returning his records to the Board, it would give him 
a period of 60 days to make any comment he wished concerning 
the additional information.

In June 1999, the RO received a letter from the veteran 
requesting copies of evidence listed on page one of the SSOC.  
The RO complied with the veteran's request for information 
and forwarded copies of the requested documents on June 22, 
1999.  On July 23, 1999, the veteran requested an additional 
30 days to respond to the SSOC.  Accordingly, the veteran had 
until August 26, 1999 to submit a response to the SSOC; he 
failed to do so.  Moreover, his representative's August 1999 
VA Form 646 and Informal Hearing Presentation did not 
reference any additional argument as to the pain disorder, 
other than as part of his current increased rating claim.

However, as noted above, the Board is in receipt of an 
October 1999 VA Form 9 from the veteran in which he in effect 
claimed clear and unmistakable error in the RO's November 
1982 confirmed rating decision which denied an increased 
rating for his encephalopathy disability.  That rating 
decision became final when he did not initiate an appeal with 
the time provided by law and regulations.  He asserted in his 
October 1999 Form 9 that the RO in 1982 treated him unfairly 
and denied increased compensation above the long-standing 30 
percent level based on an erroneous diagnosis made on a 
September 1982 VA examination.  He also asserted that he was 
not then allowed to assemble the necessary medical evidence 
to strengthen his claim.  He indicated that he should have 
been awarded a 100 percent disability rating for his disorder 
at that time.  Close examination of the veteran's other 
statements submitted in connection with this appeal reflect 
essentially the same contentions.  The Board notes that as 
this clear and unmistakable error claim is "inextricably 
intertwined" with the increased rating issues presently in 
appealed status, further appellate review of the increased 
rating claim must be deferred until the clear and 
unmistakable error claim is resolved.

The Board further notes that the veteran and his accredited 
representative have raised the issue of entitlement to total 
rating based on individual unemployability due to service-
connected disabilities pursuant to 38 C.F.R. § 4.16.  This 
claim, although not presently in appealed status, must also 
be developed and adjudicated by the RO.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO must develop and adjudicate 
the issue of clear and unmistakable error 
in a November 1982 rating decision which 
denied an increased evaluation above 30 
percent for the veteran's traumatic 
encephalopathy disability.  The RO must 
also develop and adjudicate the veteran's 
newly-raised claim seeking entitlement to 
a total disability evaluation based on 
individual unemployability due to 
service-connected disabilities. As 
neither claim has been previously 
addressed by either the RO or the Board, 
notice of the RO's decision regarding 
these claims, to include notice of his 
appellate rights attaching thereto should 
be furnished in accordance with 
established claims processing procedures.  
If a claim is denied but no disagreement 
is filed, it should not be certified to 
the Board unless all applicable appellate 
procedures are followed.

2.  Following completion of the above, 
the RO should reconsider the issues of: 
(1) entitlement to a disability rating in 
excess of 30 percent for traumatic 
encephalopathy prior to November 7, 1996; 
and (2) entitlement to a disability 
rating in excess of 30 percent for 
traumatic encephalopathy with pain 
disorder, from November 7, 1996.  If the 
determination on one or both issues 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).  Thereafter, the veteran and his 
representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


